EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	Authorization for this examiner’s amendment was given in an interview with Michael Walters on 11/18/2021.

The application has been amended as follows: 

Please cancel claim 5.

Claims 1-4, 6, 7, and 9-21, now renumbered as claims 1-19, are allowed.

Claim 1. (Currently Amended) A computing system, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: 
providing a user interface associated with a first domain, the user interface comprising one or more interactive elements that enable a user to access one or more content items associated with a second domain; 
detecting a selection by the user of the one or more interactive elements, the first interactive element associated with a first content item of the one or more content items; 
determining the user has departed the user interface associated with the first domain to access the first content item associated with the second domain; 
determining an occurrence of an on-back event indicating that the user has returned to the user interface associated with the first domain without accessing the first content item, wherein determining the user has returned to the user interface associated with the first domain without accessing the first content item comprises examining a screen buffer and determining that no new complete page has been loaded since the selection by the user of the first interactive element 
in response to determining that the user has returned to the user interface without accessing the first content item, the on-back event triggering: 
dynamically generating an alternative version of the first content item comprising a content-reduced version of the first content item, wherein the content-reduced version of the first content item has a smaller download size than the first content item; and Page 2 of 12
Response to Non-Final Office Action Dated: May 24, 2021 
automatically updating the user interface to include a new interactive element that enables the user to access the alternative version of the first content item, wherein the new interactive element is configured to be positioned within the user interface in 


Claim 13. (Currently Amended) The computing system of claim 1, wherein the determining that the user has returned to the user interface associated with the first domain without accessing the first content item further comprises: 
obtaining one or more signals from one or both of the first domain and a user device; and 
determining, based on the one or more signals, that the user failed to access the first content item.  

Claim 19. (Currently Amended) A computer-implemented method, comprising: 
	providing, by one or more computing devices, a user interface associated with a first domain, the user interface comprising one or more interactive elements that enable a user to access one or more content items associated with a second domain; 
detecting, by the one or more computing devices, a selection by the user of the one or more interactive elements, the first interactive element associated with a first content item of the one or more content items; 
determining, by the one or more computing devices, the user has departed the user interface associated with the first domain to access the first content item associated with the second domain; 
obtaining, by the one or more computing devices, one or more signals from one or both of the first domain and a user device operated by the user; 
determining, by the one or more computing devices and based on the one or more signals, an occurrence of an on-back event indicating that the user has returned to the user interface associated with the first domain examining a screen buffer and determining that no new complete page has been loaded since the selection by the user of the first interactive element 
in response to determining that the user has returned to the user interface associated with the first domain without accessing , the on-back event triggering: 
dynamically generating, by the one or more computing devices, an alternative version of the first content item comprising a content-reduced version of the first content item, wherein the content-reduced version of the first content item has a smaller download size than the first content item; and 
providing, by the one or more computing devices, in the user interface a new interactive element that enables the user to access the alternative version of the first content item[[.]]; 
automatically updating, by the one or more computing devices, the user interface to include [[a]] the new interactive element that enables the user to access the alternative version of the first content item, wherein the new interactive element is configured to be positioned within the user interface in 

Claim 20. (Currently Amended) One or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: 
providing a user interface associated with an internal server, the user interface comprising one or more interactive elements that enable a user to access one or more content items respectively associated with one or more external servers that are separate from the internal server; 
detecting a selection by the user of the one or more interactive elements, the first interactive element associated with a first content item of the one or more content items, the first content item associated with a first external server of the one or more external servers; 
determining the user has departed the user interface associated with the internal server to access the first content item associated with the first external server;
Page 6 of 12Serial Number: 15/956,334AI' ORNEY DOCKET NUiBER: 



determining an occurrence of an on-back event indicating that the user has returned to the user interface associated with the internal server without accessing the first content item, wherein determining the user has returned to the user interface associated with the internal server examining a screen buffer and determining that no new complete page has been loaded since the selection by the user of the first interactive element 
in response to determining that the user has returned to the user interface without accessing the first content item, the on-back event triggering: 
dynamically generating an alternative version of the first content item comprising a content-reduced version of the first content item, wherein the content-reduced version of the first content item has a smaller download size than the first content item; and 
automatically updating the user interface to include a new interactive element that enables the user to access the alternative version of the first content item, wherein the alternative version of the first content item is hosted by the internal server, and wherein the new interactive element is configured to be positioned within the user interface in one of a position alongside the first interactive element within the user interface


Claim 21. (Currently Amended) The computing system of claim 1, the operations comprising: 
automatically updating the user interface to include a message positioned with the new interactive element indicating that user selection of the new interactive element enables the user to access the alternative version of the first content item.


Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art does not explicitly disclose providing a user interface associated with a first domain that comprises interactive elements enabling a user to access content items associated with a second domain, upon detecting selection by the user of a first interactive element determining that the user has departed the user interface to access a first content item associated with the second domain, determining the occurrence of an on-back event indicating the user has returned to the user interface without accessing the first content item by examining a screen buffer and determining that no new complete page has been loaded since the user selection, determination of the on-back event triggering dynamic generation of an alternative content reduced version of the first content item having a smaller download size, and automatically updating the user interface to include a new interactive element enabling the user to access the alternative version, wherein the new interactive element is positioned alongside the first interactive element within the user interface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451